The Honorable Jean Sala Breitenstein, whose long and invaluable service to the Court in this case is deeply appreciated, has requested that he be relieved of his duties as Special Master, and the Court having granted that request, it is necessary that a Special Master be appointed to conclude this case. It is therefore ordered that Charles J. Meyers of Denver, Colo., be appointed Special Master in this case with authority to fix the time and conditions for the filing of additional pleadings and to direct subsequent proceedings, and with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The Master is directed to submit such reports as he may deem appropriate.
The compensation of the Special Master, the allowances to him, the compensation paid to his legal, technical, stenographic, and clerical assistants, the cost of printing his report, and all other proper expenses shall be charged against and be borne by the parties in such proportion as the Court may hereafter direct.